Ray, J.
Suit on note against the appellant. A paragraph of answer was filed, which alleged, “ that defendant received no consideration for said note.” A demurrer was *246sustained to this paragraph, and the ruling thereon presents the only question for our consideration.
M. M. Milford, for appellant.
<7. Buchanan, for appellee.
The issue tendered by the paragraph was personal. If the note, which was executed by appellant, had a consideration to support it, that was sufficient, whether received by the appellant or some one else with his consent.
The judgment is affirmed, with costs,